internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-146459-04 cc lm rfph jax number release date index uil no case-mis no -------------------------- ----------------------------------------------- ----------------------------------- ------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------- --------------------------------------------------------------- --------- ---------------- ------------------------ ------------------ legend taxpayer partnership sub corporation sub partnership a ----------------------- --------------------------- ------------------------------------------------- ---------------------------------------------- issue whether the land sale contracts between taxpayer and partnership a are home construction contracts as described in sec_460 of the code conclusion s the land sale contracts are not home construction contracts as described in sec_460 because the taxpayer is not performing construction_contract activities under sec_460 with respect to dwelling units as required by sec_460 tam-146459-04 facts taxpayer is a land development_corporation in the years ------- ------- and ------- taxpayer developed six very extensive planned communities taxpayer developed these communities through corporation sub and partnership sub taxpayer’s wholly owned subsidiaries corporation sub and partnership sub are the partners in partnership a in six separate contracts taxpayer contracted to sell residential building lots in the six communities to partnership a each of the six contracts provided in addition to the sale of the real_estate that taxpayer would provide paved roads curbs gutters and utilities up to the perimeter of the lots to service the lots in addition three of the contracts provided that taxpayer would provide common amenities and recreational facilities for_the_use_of the community homeowners pursuant to the development contracts taxpayer also graded cleared and installed utilities on the lots taxpayer does not build houses or dwelling units in the communities partnership a and its subcontractors build the dwelling units in the communities examination concedes that taxpayer’s contracts are long-term construction contracts eligible for the percentage_of_completion_method pcm of accounting under sec_460 however the taxpayer reported its income from its land sale contracts under the more favorable completed_contract_method ccm on the theory that its construction contracts qualify for the home_construction_contract exception to the pcm under sec_460 law and analysis statutory provisions sec_460 generally requires the use of the pcm of accounting for long-term_contracts sec_460 excepts any home_construction_contract from the general_rule requiring use of the pcm of accounting a taxpayer performing construction services pursuant to a home_construction_contract defined in sec_460 may report income from that construction activity under the ccm of accounting sec_460 defines construction_contract as any contract for the building construction reconstruction or rehabilitation of or the installation of any integral component to or improvements of real_property sec_460 defines home_construction_contract as any construction_contract if percent or more of the estimated total contract costs as of the close of the taxable_year in which the contract was entered into are reasonably expected to be attributable to activities referred to in paragraph with respect to- i dwelling units as defined in sec_168 contained in buildings containing or fewer dwelling units and tam-146459-04 ii improvements to real_property directly related to such dwelling units and located on the site of such dwelling units for purposes of sec_460 a dwelling_unit is defined at sec_168 as a house or apartment used to provide living accommodations in a building or structure sec_1_48-1 of the income_tax regulations defines a building as any structure or edifice enclosing a space within its walls and usually covered by a roof we think that the statutory language is clear the plain intent of the statute is to provide the more favorable ccm of accounting to only taxpayers actually building homes hence the term home_construction_contract sec_460 limits home to certain types of dwelling units that limitation is thoroughly consistent with reading congressional intent to limit the exception to taxpayers building houses for home buyers or consumers who dwell in the houses sec_460 similarly limits the ccm of accounting to improvements related to such dwelling units and located on the site of such dwelling units the statutory language does not contain a specific exception to pcm treatment for land sales absent a specific exception or liberalization a developer’s construction contracts related to general land sales are defined in sec_460 and are subject_to the general_rule pcm treatment of sec_460 we think that congress clearly limited the favorable ccm treatment to taxpayers actually producing homes ie houses used as consumer dwellings it would be anomalous to allow the exception that taxpayer urges taxpayer seeks to defer reporting all its income from land sales and development activities until partnership a and its subcontractors complete the last house in very large communities some of the communities contain several hundred houses dwelling units and could take a decade or more to complete that deferral is far longer than the ccm deferral permitted for individual home builders congress did not specifically except taxpayer’s sales and development activities nor do we think congress intended to except those activities without saying so as the taxpayer contends in the absence of clearer congressional direction we interpret the statute literally and the tax_benefit narrowly published guidance the service first issued a notice then regulations interpreting home_construction_contract under sec_460 the notice covers part of the period at issue in this case and the regulations cover the rest of the period the notice and the regulations are consistent on the issue and compel the same adverse conclusion tam-146459-04 notice_89_15 contracts entered into before date notice_89_15 1989_1_cb_634 elaborates on home construction contracts defined in sec_460 at page the notice states q-43 what is a ‘home construction contract’ for purposes of sec_460 a-43 for purposes of sec_460 the term ‘home construction contract’ means any construction_contract if percent or more of the estimated total contract costs as of the close of the taxable_year in which the contract was entered into are reasonably expected to be attributable to the building construction reconstruction or rehabilitation of i dwelling units within the meaning of sec_167 now sec_168 contained in buildings with each townhouse or rowhouse treated as a separate building containing four or fewer units and ii improvements to real_property directly related to such dwelling units and located at the site of such dwelling units all costs attributable to the building construction reconstruction or rehabilitation under the contract of such dwelling units and improvements and allocable to the contract including costs of materials and land are taken into account towards meeting the percent test q-44 for purposes of the 80-percent tests of q a and q a can costs that a developer expects to incur to construct build or install roads sewers and other common features not located on the sites of dwelling units ‘off-site work’ be treated as attributable to dwelling units that the developer is constructing under contract a-44 yes assume for example that a developer enters into a contract for the construction and sale of a house the costs of off-site work properly allocable to this contract are treated as attributable to the construction of the house for purposes of the 80-percent test the answer to question indicates assumes that one type of a developer’s off-site costs for community improvements qualify for ccm treatment only the costs of off-site work properly allocable to a contract for the construction and sale of a house the notice does not treat general sales and development costs not incurred under a contract for the construction and sale of a house as attributable to a home_construction_contract for purposes of the percent test of sec_460 regulations contracts entered into on or after date regulations under sec_460 superseded notice_89_15 for contracts entered into on or after date the regulations provide tam-146459-04 sec_1_460-3 long-term construction contracts a in general sec_460 generally requires a taxpayer to determine the income from a long-term construction_contract using the percentage-of-completion method described in sec_1_460-4 pcm a contract not completed in the contracting year is a long-term construction_contract if it involves the building construction reconstruction or rehabilitation of real_property the installation of an integral component to real_property or the improvement of real_property collectively referred to as construction real_property means land buildings and inherently permanent structures as defined in sec_1_263a-8 such as roadways dams and bridges real_property does not include vessels offshore drilling platforms or unsevered natural products of land an integral component to real_property includes property not produced at the site of the real_property but intended to be permanently affixed to the real_property such as elevators and central heating and cooling systems thus for example a contract to install an elevator in a building is a construction_contract because a building is real_property but a contract to install an elevator in a ship is not a construction_contract because a ship is not real_property b exempt construction contracts-- in general the general requirement to use the pcm and the cost allocation rules described in sec_1_460-5 or c does not apply to any long-term construction_contract described in this paragraph b exempt construction_contract exempt construction_contract means any- i home_construction_contract and ii other construction_contract that a taxpayer estimates when entering into the contract will be completed within years of the contract_commencement_date provided the taxpayer satisfies the dollar_figure gross_receipts_test described in paragraph b of this section home construction contract-- i in general a long-term construction_contract is a home_construction_contract if a taxpayer including a subcontractor working for a general contractor reasonably expects to attribute percent or more of the estimated total allocable contract costs including the cost of land materials and services determined as of the close of the contracting year to the construction of- a dwelling units as defined in sec_168 contained in buildings containing or fewer dwelling units including buildings with or fewer dwelling units that also have commercial units and b improvements to real_property directly related to and located at the site of the dwelling units tam-146459-04 ii townhouses and rowhouses each townhouse or rowhouse is a separate building iii common improvements a taxpayer includes in the cost of the dwelling units their allocable share of the cost that the taxpayer reasonably expects to incur for any common improvements eg sewers roads clubhouses that benefit the dwelling units and that the taxpayer is contractually obligated or required_by_law to construct within the tract or tracts of land that contain the dwelling units these regulations clearly contemplate that only the party building or producing the house has an eligible home_construction_contract sec_1_460-3 characterizes the allocable contract costs as including the cost of land materials and services that is in a home_construction_contract the builder accounts for the cost of the land in calculating the builder’s income under the ccm of accounting the selling developer derives income from the builder’s payments for land and development services builder’s costs the selling developer realizes this income pursuant to its sale contract with the builder not from the builder’s home_construction_contract with the consumer the developer should use pcm to account for its land sales income under the general_rule of sec_460 because the taxpayer is not performing construction_contract activities with respect to dwelling units the taxpayer’s contracts are not home construction contracts defined in sec_460 eligible for the ccm of accounting rather the taxpayer’s contracts are construction contracts within the meaning of sec_460 the exception to pcm accounting provided by sec_460 does not apply to taxpayer’s contracts caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
